NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1079-18T2

RODNEY LEE,

          Plaintiff-Appellant,

and

JANET COLLIER,

          Plaintiff,

v.

PHELAN HALLINAN
DIAMOND & JONES, PC,

     Defendant-Respondent.
_____________________________

                    Submitted August 1, 2019 – Decided August 7, 2019

                    Before Judges Whipple and Firko.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Burlington County, Docket No. L-1766-18.

                    Rodney Lee, appellant pro se.

                    Phelan Hallinan Diamond & Jones PC, respondent pro
                    se (Brian J. Yoder, on the brief).
PER CURIAM

      Self-represented plaintiff Rodney Lee appeals a Law Division order

entered on October 29, 2018 granting defendant's motion to dismiss plaintiff's

complaint with prejudice pursuant to Rule 4:6-2(e). For the reasons that follow,

we affirm.

      On August 21, 2018, plaintiff filed a complaint with the Law Division

requesting judgment for damages against defendant, Phelan Hallinan Diamond

& Jones, PC, who represented the mortgagee, U.S. Bank National Association

(U.S. Bank), in the underlying mortgage foreclosure action. Plaintiff alleged he

still owned the Subject Property located at 83 Pine Grove Terrace in Newark,

U.S. Bank had no right to collect rent payments from any tenants at the property,

defendant violated the New Jersey Consumer Fraud Act by making false

statements about him, and defendant violated the Foreclosure Fairness Act,

N.J.S.A. 2A:50-69 to -71.

      On October 4, 2018, defendant filed the motion to dismiss under review.

Defendant construed plaintiff's allegations as a "bad faith and futile attempt to

collaterally attack the underlying foreclosure action and U.S. Bank's ownership

of the Subject Property" notwithstanding plaintiff's actual knowledge of the

Sheriff's sale. Defendant presented the following arguments in support of its


                                                                         A-1079-18T2
                                       2
motion to dismiss: plaintiff's claims are based on the doctrines of res judicata,

collateral estoppel, and the entire controversy doctrine because "the record of

the Chancery Court under docket F-030486-13 establishes beyond question the

fact that [U.S. Bank] acquired title[] to the Subject Property at Sheriff's sale on

May 31, 2016[,]" thereby disavowing plaintiff's claim that he still owns the

property, and plaintiff failed to state a claim upon which relief could be granted.

      Plaintiff filed opposition to defendant's motion on October 10, 2018 and

waived his appearance for oral argument. On October 29, 2018, the scheduled

date for oral argument, Judge Susan L. Claypoole entered an order and a

statement of reasons dismissing plaintiff's complaint with prejudice. Judge

Claypoole's opinion fully explained her reasons for granting defendant's motion:

            Res judicata, or claim preclusion, is a doctrine that
            declares that once a matter has been fully litigated and
            resolved, it cannot be re-litigated. Nolan v. First
            Colony Life Ins. Co., 345 N.J. Super. 142, 153 (App.
            Div. 2001) [(citing Lubliner v. Bd. of Alcoholic
            Beverage Control, 33 N.J. 428, 435 (1960)).] In order
            for res judicata to have effect, there must be (1) a final
            judgment by a court of competent jurisdiction, (2)
            identity of issues, (3) identity of parties, and (4) identity
            of the cause of action. Brookshires Equity, LLC v.
            Montaquiza, 346 N.J. Super. 310, 318 (App. Div.
            2002).

            Res judicata promotes judicial efficiency, as litigation
            in a matter must eventually end. Watkins v. Resorts
            Int'l[] Hotel & Casino, 124 N.J. 398, 409 (1991). "In

                                                                            A-1079-18T2
                                         3
essence, the doctrine of res judicata provides that a
cause of action between parties that has been finally
determined on the merits by a tribunal having
jurisdiction cannot be relitigated by those parties or
their privies in a new proceeding." Velasquez v. Franz,
123 N.J. 498, 505 (1991) (citations omitted). For a
decision to have the effect of res judicata, there must be
a valid and final judgment on an issue of fact or law that
is essential to the judgment. Id. at 506. It is then
binding on the parties, whether in the same or a
different claim. Ibid.

In order for collateral estoppel to apply, a party must
show (1) the issue to be precluded is identical to the
issue decided in the prior proceeding; (2) the issue was
actually litigated in the prior proceeding; (3) the court
in the prior proceeding issued a final judgment on the
merits; (4) the determination of the issue was essential
to the prior judgment; and (5) the party against whom
the doctrine is asserted was a party to or in privity with
a party to the earlier proceeding. First Union Nat['l]
Bank v. Penn Salem Marina, Inc., 190 N.J. 342, 352
(2007) [(citing Hennessey v. Winslow Twp., 183 N.J.
593, 599 (2005)).]

The Entire Controversy Doctrine is found in [Rule]
4:30A. Pursuant to [Rule] 4:30A: "Non-joinder of
claims required to be joined by the entire controversy
doctrine shall result in the preclusion of the omitted
claims to the extent required by the entire controversy
doctrine. . . ." R. 4:30A.

The purpose of the entire controversy doctrine is to
avoid fragmentation of litigation and to promote party
fairness, judicial economy and efficiency. See Thomas
v. Hargest, 363 N.J. Super. 589, 596 (App. Div. 2003).
Thus, a litigant is required to assert in one action all
claims arising from a single controversy. Id. at 595. In

                                                             A-1079-18T2
                            4
order for the doctrine to bar the action being asserted,
the plaintiff must have had a fair and reasonable
opportunity to fully litigate its claim in the prior action.
Id. [at 546.]

The entire controversy doctrine is one of judicial
fairness and will be invoked in that spirit. Crispin v.
Volkswagenwerk, A.G., 96 N.J. 336, 343 (1984). The
doctrine was judicially created as a "reflection of . . .
the unification of the state courts" in light of our
Constitution's recognition of "the value in resolving
related claims in one adjudication so that all matters in
controversy between parties may be completely
determined." Higgins v. Thurber, 413 N.J. Super. 1,
11-12 (App. Div. 2010). The objectives of the doctrine
are:    (1) to encourage the comprehensive and
conclusive determination of a legal controversy; (2) to
achieve party fairness, including both parties before the
court as well as prospective parties; and (3) to promote
judicial economy and efficiency by avoiding
fragmented, multiple and duplicative litigation. Id. at
12.

      ....

In support of its [m]otion, [d]efendant cites to Malaker
Corp. Stockholders Protective Comm[ittee] v. First
New Jersey Nat[tional] Bank, in which the [appellate]
court held that the entire controversy doctrine [barred]
the claims because "the bank's claims in the prior suit,
upon which judgment was recovered, and plaintiffs'
claims in the present litigation, do derive from the same
transaction or series of transactions—the underlying
alleged agreements to extend credit." [163 N.J. Super.
463, 498 (App. Div. 1978).] Here, [d]efendant argues
that [p]laintiffs' claims against it are "entirely
dependent on a challenge to [U.S. Bank's] ownership of
the Subject Property. However, [U.S. Bank's] right to

                                                               A-1079-18T2
                             5
foreclose the Subject Property was established by the
court's entry of Final Judgment of Foreclosure on
November 24, 2015."         Further, ownership was
established by the Essex County Sheriff's issuance of a
Sheriff's Deed on August 6, 2016.

      ....

Plaintiff Lee contends that [d]efendant has violated the
New Jersey Fair Foreclosure Fairness Act.
Specifically, [p]laintiff Lee states that, in New Jersey,
ownership of real property is transferred by deed, and
the transfer of a property interest is complete upon
delivery of same. Here, according to [p]laintiff Lee, the
certification of Brian J. Yoder, Esq. fails to certify that
the Sheriff's Deed . . . was transferred and completed;
that [U.S. Bank] is "person who takes titles, as a result
of a [S]heriff's sale or deed in lieu of foreclosure to a
residential property["]; and that [d]efendant, as an
agent of [U.S. Bank], provided the Notice to Tenants in
accordance with N.J.S.A. 2A:50-70. Further, [p]laintiff
Lee asserts that the certification of Brian J. Yoder, Esq.
also fails to offer any credible evidence to prove that it
was the intent that the Sheriff's Deed be effective upon
its physical delivery to [U.S. Bank] or to transfer the
Subject Property to same.

[Plaintiff] also asserts that [d]efendant has failed to
demonstrate that it did not violate the New Jersey Fair
Foreclosure Fairness Act and, as such, the allegations
set forth against [d]efendant remain undisputed. Nor
has [d]efendant presented any credible evidence that
[U.S. Bank] had taken title[] to the Subject Premises
prior to, or after, sending the Notice to Tenants. In
support of this assertion, [p]laintiff Lee cites to an
apparently unanswered letter dated August 2, 2018 in
which he demanded proof that ownership of the Subject
Property had in fact changed. . . .

                                                              A-1079-18T2
                            6
            In reply, [d]efendant argues that, despite any claims to
            the contrary, the evidence attached to the [m]otion to
            [d]ismiss is admissible. Defendant cites to [Rule] 902
            which provides that extrinsic evidence of authenticity
            as condition precedent to admissibility is not required
            with respect to New Jersey public documents and
            certified copies of public records. [N.J.R.E. 902.]
            Here, all of the documents on which [d]efendant relies
            are limited to true and correct copies of New Jersey
            public documents and copies of public records.
            Therefore, all of [d]efendant's exhibits are self-
            authenticating and admissible.

            Further, [d]efendant states that the publically recorded
            Sheriff's Deed demonstrates that title to the Subject
            Property has vested in [U.S. Bank]. While [p]laintiff
            Lee claims that no proof was submitted of any physical
            delivery, [d]efendant contends that such extrinsic
            evidence is not required as "the public recording of the
            Deed automatically creates a presumption at law of
            delivery with the intent to transfer." Ibid.

            [(Citations omitted).]

      The judge concluded that dismissal was warranted under Rule 4:6-2(e)

because "the record is replete with evidence showing that [U.S. Bank] gained

title to the Subject [P]roperty via the Sheriff's [s]ale." Further, the judge aptly

noted that, on November 25, 2015, a final judgment and writ of execution were

granted in favor of U.S. Bank. On May 31, 2016, the Essex County Sheriff sold

the Subject Property to U.S. Bank and issued a Sheriff's deed on August 6, 2016.

On July 10, 2017, plaintiff's motion to vacate the Sheriff's sale was denied, and


                                                                           A-1079-18T2
                                        7
on June 26, 2018, a post-sale Notice to Tenant was properly forwarded to the

tenants in accordance with N.J.S.A. 2A:50-70. The judge concluded there was

"proof" of ownership vesting in U.S. Bank, the issue of ownership "has been

clearly decided," and plaintiff's claims are barred under the doctrines of res

judicata, collateral estoppel, and the entire controversy doctrine. This appeal

followed.

      "On appeal, we apply a plenary standard of review from a trial court's

decision to grant a motion to dismiss pursuant to Rule 4:6-2(e)." Rezem Family

Assocs., LP v. Borough of Millstone, 423 N.J. Super. 103, 114 (App. Div. 2011).

"[W]e owe no special deference to a trial judge's legal interpretations in deciding

any motion." Giannakopoulos v. Mid State Mall, 438 N.J. Super 595, 600 (App.

Div. 2014).

      "In reviewing a complaint dismissed under Rule 4:6-2(e) our inquiry is

limited to examining the legal sufficiency of the facts alleged on the face of the

complaint." Printing Mart-Morristown v. Sharp Elecs. Corp., 116 N.J. 739, 746

(1989). "The essential test is simply 'whether a cause of action is "suggested" by

the facts.'" Green v. Morgan Props., 215 N.J. 431, 451 (2013) (quoting Printing

Mart-Morristown, 116 N.J. at 746). Reviewing courts must "search[] the

complaint in depth and with liberality to ascertain whether the fundament of a


                                                                           A-1079-18T2
                                        8
cause of action may be gleaned even from an obscure statement of claim,

opportunity being given to amend if necessary." Printing Mart-Morristown, 116
N.J. at 746 (quoting Di Cristofaro v. Laurel Grove Mem'l Park, 43 N.J. Super.
244, 252 (App. Div. 1957)).

      Applying this standard of review, following our review of plaintiff 's

arguments in light of the record and applicable law, we affirm the Law Division's

order substantially for the reasons set forth in Judge Claypoole's comprehensive

and well-reasoned statement of reasons.

      Any argument raised by plaintiff not explicitly addressed in this opinion

lacks sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                         A-1079-18T2
                                       9